OPINION — AG — (1) WHERE A STUDENT TRANSFERED FROM SCHOOL DISTRICT 'A', WHEREIN HE RESIDES, TO SCHOOL DISTRICT 'B' FOR THE SCHOOL YEAR 1974-75 AND ATTENDED SCHOOL IN SCHOOL DISTRICT 'A' FOR THE SCHOOL YEAR 1975-76, HE MAY NOT TRANSFER TO SCHOOL DISTRICT 'B' FOR THE SCHOOL YEAR 1076-77 WITH THE APPROVAL OF THE BOARD OF EDUCATION OF ONLY THE RECEIVING DISTRICT, BUT MUST ALSO RECEIVE THE APPROVAL OF THE BOARD OF EDUCATION OF THE SENDING SCHOOL DISTRICT. (2) WHERE A STUDENT TRANSFERRED FROM SCHOOL DISTRICT 'A' WHEREIN HE RESIDES, TO SCHOOL DISTRICT 'B' FOR THE SCHOOL YEAR 1975-76, AND SUBSEQUENT THERETO MOVED HIS RESIDENCE TO SCHOOL DISTRICT 'C', HE IS ENTITLED TO ATTEND SCHOOL IN SCHOOL DISTRICT 'B' DURING THE SCHOOL YEAR FOR WHICH THE TRANSFER WAS MADE WITHOUT FURTHER OR RENEWED APPROVAL OF EITHER SCHOOL DISTRICT; AND THE STUDENT IS FURTHER ENTITLED TO CONTINUE TO ATTEND SCHOOL IN SCHOOL DISTRICT 'B' IN SUBSEQUENT CONSECUTIVE SCHOOL YEARS WITH APPROVAL OF THE RECEIVING DISTRICT ONLY. (3) WHERE A STUDENT TRANSFERRED FROM SCHOOL DISTRICT 'A', WHEREIN HE RESIDES, TO SCHOOL DISTRICT 'B' FOR THE SCHOOL YEAR 1975-76, AND SUBSEQUENT THERETO SCHOOL DISTRICT 'A' IS ANNEXED TO SCHOOL DISTRICT 'C', THE STUDENT IS ENTITLED TO ATTEND SCHOOL IN SCHOOL DISTRICT 'B' DURING THE SCHOOL YEAR FOR WHICH THE TRANSFER WAS MADE WITHOUT FURTHER OR RENEWED APPROVAL OF EITHER SCHOOL DISTRICT; AND THE STUDENT IS FURTHER ENTITLED TO CONTINUE TO ATTEND SCHOOL IN SCHOOL DISTRICT 'B' IN SUBSEQUENT CONSECUTIVE SCHOOL YEARS WITH APPROVAL OF THE RECEIVING DISTRICT ONLY. CITE: 70 O.S. 1975 Supp., 8-102 [70-8-102] (HAROLD B. MCMILLAN JR)